           Case 2:19-cv-05090-AB Document 17 Filed 07/07/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ABIRA MEDICAL                               :
 LABORATORIES, LLC D/B/A
 GENESIS DIAGNOSTICS,
            Plaintiff,                       :         CIVIL ACTION
                                             :         No. 2:19-cv-05090-AB
                v.                           :
                                             :
 JOHNS HOPKINS HEALTHCARE                    :
 LLC,
           Defendant.                        :

                                         ORDER

        AND NOW, this 7th day of July, 2020, it is ORDERED that defendant’s Motion to

Dismiss (ECF No. 7) is GRANTED and the matter is DISMISSED for lack of personal

jurisdiction.




                                                 __s/ANITA B. BRODY, J.__
                                                 ANITA B. BRODY, J.

Copies VIA ECF         07/07/2020
